— Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: Upon reviewing the record, we find that the determination of the respondent sustaining charges of misconduct against petitioner is supported by substantial evidence. In light of all of the circumstances, the sanction of dismissal from employment as laborer in the Department of Public Works was not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233; cf. Matter of Santarella v New York City Dept, of Correction, 53 NY2d 948). Petitioner was repeatedly warned that his tardiness and absenteeism would not be tolerated and, after receiving the letter of warning of August 13, 1981, he reported late for work without sufficient excuse on five occasions within a period of a month and a half. (Article 78 proceeding transferred by order of Supreme Court, Erie County, Kane, J.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.